Opinion issued February 28, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00062-CR
                           ———————————
                     VICTOR EARL KNIGHT, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1594356


                         MEMORANDUM OPINION
      Appellant, Victor Earl Knight, pleaded guilty to the first-degree felony

offense of aggravated robbery—deadly weapon, with an agreed punishment

recommendation of eleven years’ confinement.1 In accordance with his plea bargain


1
      See TEX. PENAL CODE ANN. § 29.03(a)(2), (b) (West 2011).
with the State, the trial court found appellant guilty and assessed his punishment at

eleven years’ confinement on December 19, 2018.2 The trial court certified that this

was a plea-bargained case and that appellant had no right of appeal. See TEX. R.

APP. P. 25.2(a)(2). Appellant timely filed a pro se notice of appeal. See TEX. R.

APP. P. 26.2(a)(1). We dismiss this appeal for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

       Here, the trial court’s certification stated that this was a plea-bargained case

and that appellant had no right of appeal, and the trial court did not give its

permission to appeal any matters. See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154
S.W.3d at 615. The clerk’s record, filed in this Court including the plea waiver,

supports the trial court’s certification. See Dears, 154 S.W.3d at 615. Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having



2
       See TEX. PENAL CODE ANN. § 12.32(a) (West 2011).

                                            2
jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                             3